

EXHIBIT 10.1


EXECUTIVE RETENTION AGREEMENT


This EXECUTIVE RETENTION AGREEMENT ("Agreement"), dated effective as of December
22, 2010 (the "Effective Date"), is entered into between Dyax Corp., a Delaware
corporation with offices at 300 Technology Square, Cambridge, Massachusetts
02139 ("Dyax" or the "Company") and Gustav Christensen (the "Executive").


WHEREAS, the Executive is an executive officer and key member of the Dyax
management team.


WHEREAS, Dyax believes that it is in the best interests of the Company and of
its stockholders to provide for the continuity and retention of its executive
officers, including the Executive.


NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in the employ of the Company and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Executive agree that the Executive shall receive the severance
payments set forth in this Agreement in the event the Executive's employment
with the Company is terminated under the circumstances described below.


1.
DEFINITIONS.



Capitalized terms that are not defined herein shall have the meanings set forth
in Exhibit A attached hereto.


2.
EMPLOYMENT STATUS.



The Executive acknowledges that this Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain the Executive as an
employee and that this Agreement does not prevent the Company or the Executive
from terminating his or her employment at any time, for any reason, before or
after a Change in Control.


3.
TERM OF AGREEMENT



3.1          Term.  This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall continue
through the third anniversary of the Effective Date (the "Term"); provided,
however, that that the Term shall be extended as follows:


 
(a)
Annual Extension.  Commencing on third anniversary of the Effective Date and
each anniversary of the Effective Date thereafter (each hereinafter referred to
as a "Renewal Date"), the Term shall be automatically extended for one
additional year so as to terminate one year after such Renewal Date, unless at
least one year prior to such Renewal Date, the Company shall have given the
Executive written notice that the Term will not be extended.



 
(b)
Extension Following Change in Control or Termination of Employment.  If a Change
in Control shall have occurred during the Term, then the Term shall
automatically be extended for an additional year until one year after the
closing of the transaction giving rise to the Change in Control.  If either a
termination of employment covered by Section 5.1 or a Change in Control covered
by Section 5.2 shall have occurred during the Term, then the Term shall be
extended through the Severance Period (or to such later date by which the
Company has fulfilled all of its obligations under Section 5).


 

--------------------------------------------------------------------------------

 

4.
NOTICE OF TERMINATION OF EMPLOYMENT.

 
4.1          Notice of Termination.  Any termination of the Executive's
employment by the Company, or by the Executive prior to the first anniversary of
a Change in Control (other than due to the death or Disability of the Executive)
shall be communicated by a written notice to the other party hereto (the "Notice
of Termination"), given in accordance with Section 8.2.  Any Notice of
Termination shall: (i) indicate (in the case of a termination by the Company)
whether such termination is for Cause and (in the case of a termination by the
Executive within one (1) year following a Change in Control) whether such
termination is for Good Reason, (ii) to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment for Cause or for Good Reason, and
(iii) specify the Termination Date.
 
4.2          Timing of Notice.
 
 
(a)
Any Notice of Termination for Cause given by the Company must be given within
ninety (90) days of the initial existence of the occurrence or condition that
constitutes Cause.



 
(b)
Any Notice of Termination for Good Reason given by the Executive must be given
within thirty (30) days of the initial existence of the occurrence or condition
that constitutes Good Reason. If the condition is capable of being corrected,
the Company shall have thirty (30) days during which it may remedy the condition
(the "Cure Period"). Notwithstanding the occurrence of any such event or
circumstance, such occurrence shall not be deemed to constitute Good Reason if
such event or circumstance has been fully corrected within the Cure Period.  If
the condition is not corrected, the Executive must leave employment within
ninety (90) days after the Company fails to cure the condition giving rise to
the Executive's claim for Good Reason during the Cure Period.



5.
BENEFITS TO EXECUTIVE.



5.1          Termination Prior to Change in Control.  If, prior to a Change in
Control (including a situation in which a Change in Control never occurs), the
Company terminates the Executive's employment other than for Cause, Disability
or death, then notwithstanding anything to the contrary contained in any prior
agreement, the Executive shall be entitled to benefits described in subsections
(a) through (d) below, the distribution of which shall be subject to the
provisions of Sections 5.4, 5.5 and 5.8.


 
(a)
The Company shall pay to the Executive on the Termination Date, in a lump sum,
in cash (less applicable withholdings), (i) all base salary and accrued vacation
pay earned by the Executive through the Termination Date (the "Accrued
Obligations"); and (ii) the Executive's actual incentive bonus earned, based on
the achievement of corporate and individual goals through the date of
Executive's termination; provided however, that if any portion of the
Executive's actual incentive bonus earned is not determinable as of the date of
termination, Executive shall receive for that portion an amount equal to the pro
rated portion of Executive's annual target bonus, based upon the number of days
during such calendar year that the Executive had been employed prior to the
Termination Date.



 
(b)
During the Severance Period, the Company shall continue to pay to the Executive,
in accordance with the Company's regular payroll practices, the Executive's base
salary.



 
(c)
During the Severance Period, the Company shall continue to provide coverage to
the Executive in accordance with and subject to the terms of the applicable
welfare benefit plans of the Company in effect on the Termination Date;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive a particular type of benefits (e.g., health
insurance benefits) from such employer, then the Company shall no longer be
required to provide those particular benefits to the Executive.


 
-2-

--------------------------------------------------------------------------------

 

 
(d)
With respect to any stock options granted to the Executive by the Company prior
to the Termination Date:



 
(i)
any such stock options that are unvested as of the Termination Date shall
continue to vest through the Severance Period; and



 
(ii)
all such stock options shall remain exercisable by the Executive for ninety (90)
days following the conclusion of the Severance Period but in no event beyond the
maximum term of any such stock options.



The Executive acknowledges and agrees that the provisions of this Section 5.1(d)
shall cause all stock options which had previously been qualified as Incentive
Stock Options under Section 422 of the Internal Revenue Code of 1986, as amended
(the "Code", which term shall include applicable Treasury Regulations) to become
non-qualified options and lose, irrevocably, any tax-advantaged treatment
previously available, except to the extent that the effectiveness of such
provisions would permit such options to qualify as a grant of new Incentive
Stock Options under Section 422 (in which case the exception shall be applied by
the Company to the Options with the lowest exercise prices as Incentive Stock
Options up to the $100,000 limit in Section 422).


5.2          Termination Following Change in Control.  If the Company terminates
the Executive's employment other than for Cause, Disability or death within
twelve (12) months following a Change in Control, or if the Executive terminates
his or her employment for Good Reason within twelve (12) months following a
Change in Control, then notwithstanding anything to the contrary contained in
any prior agreement, the Executive shall be entitled to benefits described in
subsections (a) through (d) below, the distribution of which shall be subject to
the provisions of Sections 5.4, 5.5 and 5.8:


 
(a)
The Company shall pay to the Executive on the Termination Date, in a lump sum,
in cash (less applicable withholdings):



 
(i)
the Accrued Obligations;



 
(ii)
the Executive's annual target bonus for the calendar year in which the
termination occurred, pro-rated based upon the number of days during such
calendar year that the Executive had been employed prior to the Termination
Date; and



 
(iii)
an amount equal to one hundred fifty percent (150%) of the Executive's annual
base salary and target bonus.



 
(b)
During the Severance Period, the Company shall continue to provide coverage to
the Executive in accordance with and subject to the terms of the applicable
welfare benefit plans of the Company in effect on the Termination Date;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive a particular type of benefits (e.g., health
insurance benefits) from such employer, then the Company shall no longer be
required to provide those particular benefits to the Executive; and


 
-3-

--------------------------------------------------------------------------------

 

 
(c)
With respect to any stock options granted to the Executive by the Company prior
to the Termination Date:



 
(i)
any such stock options that are unvested as of the Termination Date shall become
immediately exercisable effective as of the Termination Date; and



 
(ii)
all such stock options shall remain exercisable by the Executive for ninety (90)
days following the conclusion of the Severance Period but in no event beyond the
maximum term of any such stock options.



The Executive acknowledges and agrees that the provisions of this Section 5.1(d)
shall cause any stock options which had previously been qualified as Incentive
Stock Options under Section 422 of the Code to become non-qualified options and
lose, irrevocably, any tax-advantaged treatment previously available.


5.3          Termination for Cause, Disability or Death.  If the Company
terminates the Executive's employment for Cause, Disability or death, whether
prior to or following a Change in Control, then the Company shall pay the
Executive (or his or her estate, if applicable), in a lump sum in cash on the
Termination Date, the Accrued Obligations and (ii) to the extent not previously
paid or provided, timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive's termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
subsidiaries (such other amounts and benefits shall be hereinafter referred to
as the "Other Benefits"), the distribution of which shall be subject to the
provisions of Section 5.8.


5.4          Section 280G Provisions.


 
(a)
If the Company undergoes a Change in Ownership or Control (as defined below) and
any portion of the Contingent Compensation Payments (as defined below) payable
to the Executive hereunder would constitute Excess Parachute Payments (as
defined below), then, subject to Section 5.4(b) below, the Company shall reduce
the Contingent Compensation Payments (as defined below) to the extent necessary
to eliminate such Excess Parachute Payments.  For purposes of this Section 5.4,
the Contingent Compensation Payments so eliminated shall be referred to as the
"Eliminated Payments" and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
"Eliminated Amount."



 
(b)
Notwithstanding anything to the contrary contained in Section 5.4(a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount exceeds (ii) the amount of the excise tax imposed on the
Executive by Section 4999 of the Code with respect to the Excess Parachute
Payments. The override of such reduction in Contingent Compensation Payments
pursuant to this Section 5.4(b) shall be referred to as a "Section 5.4(b)
Override."



 
(c)
For purposes of this Section 5.4 the following terms shall have the following
respective meanings:



 
(i)
"Change in Ownership or Control" shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, determined in accordance with Section 280G(b)(2)
of the Code.


 
-4-

--------------------------------------------------------------------------------

 

 
(ii)
"Contingent Compensation Payment" shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a "disqualified individual" (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.



 
(iii)
"Excess Parachute Payment" shall mean a payment described in Section 280G(b)(1)
of the Code (calculated based on the applicable federal rate in effect on the
Effective Date).



 
(d)
Any payments or other benefits otherwise due to the Executive following a Change
in Ownership or Control that could reasonably be characterized (as determined by
the Company) as Contingent Compensation Payments (the "Potential Payments")
shall not be made until the dates provided for in this Section 5.4(d).



 
(i)
In the event that the Company undergoes a Change in Ownership or Control, and
the Executive becomes entitled to receive Contingent Compensation Payments
relating to such Change in Ownership or Control, the Company shall (A) determine
at such time or times as may be necessary to comply with the requirements under
Section 280G of the Code whether such Contingent Compensation Payments
constitute in whole or in part Excess Parachute Payments and (B) in the event
the Company determines that such Contingent Compensation Payments constitute in
whole or in part Excess Parachute Payments, notify the Executive (within 30 days
after each such determination and with reasonable detail regarding the basis for
its determinations) of the following: (1) which Potential Payments constitute
Contingent Compensation Payments, (2) the Eliminated Amount, and (3) whether the
Section 5.4(b) Override is applicable.



 
(ii)
Within thirty (30) days after delivery of such notice to the Executive, the
Executive shall deliver a response to the Company (the "Executive Response")
stating either (A) that the Executive agrees with the Company's determination
pursuant to the preceding sentence, or (B) that the Executive disagrees with
such determination, in which case the Executive shall set forth (1) which
Potential Payments should be characterized as Contingent Compensation Payments,
(2) the Eliminated Amount, or (3) whether the Section 5.4(b) Override is
applicable.



 
(iii)
If and to the extent that any Contingent Compensation Payments are required to
be treated as Eliminated Payments pursuant to this Section 5.4 and the Section
5.4(b) Override is not applicable, then the Payments shall be reduced or
eliminated, as determined by the Company, in the following order: (A) any cash
payments, (B) any vesting of equity awards, (C) any taxable benefits, and (D)
any nontaxable benefits, in each case beginning with payments or benefits that
are to be paid the farthest in time from the date that triggers the
applicability of the excise tax, to the extent necessary to maximize the
Eliminated Payments.


 
-5-

--------------------------------------------------------------------------------

 

 
(iv)
If the Executive fails to deliver an Executive Response on or before the
required date, the Company's initial determinations shall be final, and the
Company shall make the Potential Payments (other than the Eliminated Payments)
to the Executive within ten (10) business days following the due date for
delivery to the Company of the Executive Response (except for any Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due).



 
(v)
If the Executive states in the Executive Response that he or she agrees with the
Company's determinations, the Company's initial determinations shall be final,
the Contingent Compensation Payments that shall be treated as Eliminated
Payments shall be as set forth in the Executive Response, and the Company shall
make the Potential Payments (other than the Eliminated Payments) to the
Executive within ten (10) business days following delivery to the Company of the
Executive Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due).



 
(vi)
If the Executive states in the Executive Response that he or she disagrees with
the Company's determinations, then, for a period of thirty (30) days following
delivery of the Executive Response, the Executive and the Company shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within
such thirty (30) day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. The Company shall, within
ten (10) business days following delivery to the Company of the Executive
Response, make to the Executive those Potential Payments as to which there is no
dispute between the Company and the Executive regarding whether they should be
made (except for any such Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due). The balance of the Potential Payments (other than Eliminated
Payments) shall be made within ten (10) business days following the resolution
of such dispute.



 
(vii)
Subject to the limitations contained in Sections 5.4(a) and (b) hereof, the
amount of any payments to be made to the Executive following the resolution of
such dispute shall be increased by amount of the accrued interest thereon
computed at the prime rate announced from time to time by Bank of America,
compounded monthly from the date that such payments originally were due.



 
(viii)
In the event the Company is required to perform a redetermination in accordance
with Treas. Reg. 1.280G-1 Q/A-33(b) with respect to any Contingent Compensation
Payments, this Section 5.4(d) shall apply with respect to such redetermination
and the parties shall make such adjustments as may be necessary as a result of
such redetermination including, if appropriate, the payment by the Company of
Contingent Compensation Payments previously treated as Eliminated Payments if
the Section 5.4(b) Override applies as a result of such redetermination.


 
-6-

--------------------------------------------------------------------------------

 

 
(e)
The provisions of this Section 5.4 are intended to apply to any and all payments
or benefits available to the Executive under this Agreement or any other
agreement or plan of the Company under which the Executive receives Contingent
Compensation Payments.



5.5          Release.  The obligation of the Company to make the payments and
provide the benefits to the Executive under Section 5.1, 5.2 or 5.3 is
conditioned upon the Executive signing a release of claims in the form attached
hereto as Exhibit B, or such other form as may be agreed to by the Company and
the Executive (the "Employee Release"), within twenty-one (21) days (the
"Release Period") following the Termination Date and upon the Executive not
revoking the Employee Release in a timely manner thereafter. Provided that the
Employee Release has become binding, the payments to the Executive under Section
5.1 or 5.2 shall be payable or shall commence on the 30th day following the
Termination Date. Notwithstanding the foregoing, the provisions of benefits
under Section 5.1(c) and 5.2(c) shall continue during the Release Period and any
applicable revocation period.


5.6          Exclusive Severance Benefits.  The making of the payments and the
provision of the benefits by the Company to the Executive under Section 5.1, 5.2
or 5.3 shall constitute the entire obligation of the Company to the Executive as
a result of the termination of his or her employment under the circumstances set
forth in such Sections, and the Executive shall not be entitled to additional
payments or benefits under any other plan, program, policy, practice, contract
or agreement of the Company or its subsidiaries.


5.6          Mitigation.  The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in Section 5.1, 5.2 or 5.3 by
seeking other employment or otherwise. Further, except as provided in Section
5.1(c) and 5.2(c), the amount of any payment or benefits provided for in Section
5.1, 5.2 or 5.3 shall not be reduced by any compensation earned or benefits
received by the Executive as a result of employment by another employer.


5.8          Section 409A.  A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that is considered deferred compensation upon
or following a termination of employment unless such termination of employment
is also a "separation from service" within the meaning of Code Section 409A.  If
the Executive is a "specified employee" on the date of termination within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered deferred compensation
under Code Section 409A payable on account of a "separation from service," such
payment or benefit shall be made or provided at the date which is the earlier of
(i) the expiration of the six (6) month period measured from the date of the
Executive's "separation from service", and (ii) the date of the Executive's
death (the "Delay Period").  Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this provision shall be paid or
reimbursed to the Executive in a lump sum in cash.


5.9          Potential Recovery of Incentive Compensation.  Notwithstanding any
other provision of this Agreement or the Certificate of Incorporation or by-laws
of the Company (including for this purpose any provision for indemnification),
any compensation paid to the Executive pursuant to this Agreement or in
accordance with its terms shall be subject to any policy or arrangement
regarding recovery of incentive-based compensation (which may include stock
options awarded as compensation and may exclude indemnification of the Executive
for any such recovery) hereafter adopted by the Board of Directors of the
Company in order to comply with (i) Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, or any law of similar effect for
recovery of incentive-based compensation previously paid, and (ii) any
regulations promulgated pursuant to any such law. 

 
-7-

--------------------------------------------------------------------------------

 

6.
ADDITIONAL COVENANTS



6.1          Non-Competition.  During the Restricted Period, the Executive shall
not, without the Company's prior written consent, directly or indirectly, as
principal, employee, consultant, partner or stockholder of, or in any capacity
with, any business enterprise (other than as a holder of not more than 1% of the
combined voting power of the outstanding stock of a publicly held company):


 
(a)
engage in the research, development, production, marketing, or sale of a product
that competes (or, upon commercialization, will compete) with any product that
was marketed or sold by the Company prior to the termination of the Executive's
employment and on which the Executive worked or about which the Executive
acquired Confidential Information;



 
(b)
engage in the research, development, production, marketing, or sale of a product
that competes (or, upon commercialization, will compete) with any product of the
Company that had entered into a Phase 2 clinical trial prior to the termination
of the Executive's employment and on which the Executive worked or about which
the Executive acquired Confidential Information; or



 
(c)
engage in the research, development, design or commercialization of any display
technology which is licensed or sold (or marketed for license or sale) in a
manner that competes with the Company's phage display technology licensing and
funded research program.



6.2          Non-Solicitation.  During the Restricted Period, the Executive
shall not, without the Company's prior written consent, directly or indirectly,
as principal, employee, consultant, partner or stockholder of, or in any
capacity with, any business enterprise (other than as a holder of not more than
1% of the combined voting power of the outstanding stock of a publicly held
company): (i) solicit, take away or hire any employees or exclusive consultants
of the Company; (ii) solicit or divert any of the business being conducted by
the Company; (iii) solicit, divert or accept any business that is being actively
pursued by the Company with any customer or partner; or (iv) divert investors or
potential investors from the Company.


6.3          Non-Disparagement.  During the Term of this Agreement and at all
times thereafter, the Executive shall not make any disparaging remarks to any
third party concerning the Company or any of its officers, directors, agents,
employees, successors and assigns which might damage or adversely affect their
respective reputations, goodwill, or businesses.
 
7.
SETTLEMENT OF DISPUTES; ARBITRATION.



All claims by the Executive for benefits under this Agreement shall be directed
to the Board and shall be in writing. Any denial by the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the reasons for the denial and the provisions of this Agreement
relied upon. Any further dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction.

 
-8-

--------------------------------------------------------------------------------

 

8.
MISCELLANEOUS.



8.1          Successors.  This Agreement shall be binding upon the Company and
its successors and assigns. This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his or her family hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Executive's estate.


8.2          Notice.  All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed as follows:


If to the Company, to:
Dyax Corp.
 
300 Technology Square
 
Cambridge, Massachusetts 02139
 
Attention:   Director of Human Resources
 
Attention:   Corporate Counsel
   
If to the Executive, to:
Gustav Christensen
 
3 Idlewilde Road
 
Lexington, MA 02421



or to such other address as either the Company or the Executive may have
furnished to the other in writing in accordance herewith). Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.


8.3          Employment by Subsidiary.  For purposes of this Agreement, the
Executive's employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.


8.4          Executive's Cooperation.  During the Term and thereafter, in the
latter case subject to the Company's payment of the Executive's reasonable
out-of-pocket expenses that have been approved in advance, the Executive shall,
at reasonable times and subject to the Executive's other obligations, reasonably
cooperate with the Company and its subsidiaries in any internal investigation,
any administrative, regulatory or judicial proceeding or any dispute with a
third person as reasonably requested by the Company or any of its subsidiaries
(including the Executive being available to the Company and its subsidiaries
upon reasonable notice for interviews and factual investigations, appearing at
the Company's or any of its subsidiaries' request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company and its subsidiaries all pertinent information and turning over to the
Company and its subsidiaries all relevant documents which are or may come into
the Executive's possession with respect to which the Executive does not owe a
countervailing duty of confidentiality or nonuse, all at times and on schedules
that are reasonably consistent with the Executive's other permitted activities
and commitments).

 
-9-

--------------------------------------------------------------------------------

 

8.5          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


8.6          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.


8.7          Waivers.  No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.


8.8          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.


8.9          Tax Withholding.  Any payments provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state or local
law.


8.10        Entire Agreement.  This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled, including without limitation that certain Employment Letter Agreement
between the Company and the Executive, dated as of April 26,
2007.  Notwithstanding the foregoing, the Company's Employee Confidentiality
Agreement as in effect from time to time between the Company and the Executive,
shall not be superseded by or modified by the terms of this Agreement and shall
remain in full force and effect.


8.11        Amendments.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.


8.12        Executive's Acknowledgements.  The Executive acknowledges that he or
she: (a) has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive's
own choice or has voluntarily declined to seek such counsel; and (c) understands
the terms and consequences of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Executive Retention
Agreement as an instrument under seal of the date first set forth above.


DYAX CORP.
 
EXECUTIVE
       
By: 
/s/ Ivana Magovcevic-Liebisch
 
/s/ Gustav Christensen
 
Name: Ivana Magovcevic-Liebisch  
Gustav Christensen
 
Title: Executive Vice President Corporate Development
and General Counsel
   

 
 
-10-

--------------------------------------------------------------------------------

 

EXHIBIT A
DEFINED TERMS


Board
"Board" shall mean the Board of Directors of the Company



Change in Control
"Change in Control" shall mean an event or occurrence set forth in any one or
more of subsections (a) through (d) below:



 
(a)
any "person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of stock in the Company) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly (other
than as a result of acquisitions of such securities from the Company), of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company's then outstanding securities entitled to
vote generally in the election of directors;

 
 
(b)
individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;



 
(c)
the consummation of a merger, share exchange or consolidation of the Company or
any subsidiary of the Company with any other entity (each a "Business
Combination"), other than (A) a Business Combination that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company's assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as defined above) is or becomes the beneficial owner of fifty percent
(50%) or more of the combined voting power of the Company's then outstanding
securities; or

 
 
(d)
the stockholders of the Company approve (A) a plan of complete liquidation of
the Company; or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant as determined by the Company's board of
directors in its sole discretion.


 
Exhibit A

--------------------------------------------------------------------------------

 

Cause
"Cause" shall mean:



 
(a)
the willful and continued failure by the Executive to perform his or her duties
with the Company (other than any such failure resulting from incapacity due to
physical or mental illness or any failure resulting from the Executive's
termination of his or her employment with the Company for Good Reason), as
determined by the Company; or



 
(b)
any act of material misconduct (including insubordination) or the commission of
any act of dishonesty or moral turpitude in connection with the Executive's
employment, as determined by the Company; or



 
(a)
the Executive's conviction or plea of nolo contendere of a felony or a crime
involving moral turpitude.



Disability
"Disability" shall mean the Executive shall have been deemed "disabled" by the
institution appointed by the Company to administer the Company's Long-Term
Disability Plan (or successor plan).



Good Reason
"Good Reason" shall mean the occurrence, without the Executive's written
consent, of any of the following events or circumstances:



 
(a)
The material diminution of the Executive's duties with the Company from that
immediately prior to the Change in Control; or



 
(b)
A material reduction by the Company (other than across-the-board reductions
applicable to all similarly situated employees of the Company and the acquiror
of the Company), in the Executive's base salary in effect immediately prior to
the Change in Control; or



 
(c)
Any requirement by the Company that the location at which the Executive performs
his or her principal duties for the Company be changed to a new location that is
more than fifty (50) miles from the location at which the Executive performs his
or her principal duties for the Company immediately prior to the Change in
Control.



Restricted Period
"Restricted Period" shall mean: (i) with respect to any termination that occurs
under Section 5.1 or 5.2, the period of twenty-one (21) months immediately
following the Termination Date; or (ii) with respect to any termination that
occurs under Section 5.3, the period of twelve (12) months immediately following
the Termination Date.



Severance Period
"Severance Period" shall mean the period of eighteen (18) months immediately
following the Termination Date.



Termination Date
"Termination Date" shall mean the close of business on the date specified in the
Notice of Termination (which date may not be less than fifteen (15) business
days or more than one hundred twenty (120) days after the date of delivery of
such Notice of Termination), in the case of a termination other than one due to
the Executive's Disability or death, or the date of the Executive's Disability
or death, as the case may be.


 
Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B
RELEASE


In consideration of the payment to me of the severance benefits pursuant to my
Executive Severance Benefit Agreement with Dyax Corp. (the "Company") dated
___________________, 2010 (the "Agreement"), I hereby agree as follows:


1.            I, on behalf of myself and my representatives, agents, estate,
heirs, successors and assigns, hereby irrevocably and unconditionally release,
remise and discharge the Company, its officers, directors, stockholders,
affiliates (within the meaning of the Securities Act of 1933), attorneys, agents
and employees, and their respective predecessors, successors and assigns
(collectively, the "Company Releasees"), from any and all actions or causes of
action, suits, claims, complaints, liabilities, contracts, torts, debts,
damages, controversies, rights and demands, whether existing or contingent,
known or unknown, arising up to and through the date of this Release out of my
employment, or the termination of my employment, with the Company, including,
but not limited to, all employment discrimination claims under the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act
("WARN"), 29 U.S.C. § 2101 et seq., the Massachusetts Fair Employment Practices
Act, M.G.L. c.151B, § 1 et seq., the Massachusetts Civil Rights Act, M.G.L.
c.12, §§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93, § 102 and
M.G.L. c.214, § 1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, §
1 et seq., and the Massachusetts Privacy Act, M.G.L. c.214, § 1B, all as
amended, and all claims arising out of the Fair Credit Reporting Act, 15 U.S.C.
§ 1681 et seq. and the Employee Retirement Income Security Act of 1974
("ERISA"), 29 U.S.C. § 1001 et seq., all as amended; and all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options. Notwithstanding
the foregoing, (a) nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the EEOC or a state Fair
Employment Practices Agency (except that I acknowledge that I may not recover
any monetary benefits in connection with any such claim, charge or proceeding),
(b) this Release does not extend to any rights I have that arise after the date
hereof under the Agreement and (c) this Release does not extend to any rights I
may have to indemnification as an officer or director of the Company under the
provisions of the Company's By-laws or applicable law.


2.            I have been advised by the Company to consult with counsel before
signing this Release, and have been given the opportunity to consult with my own
counsel prior to signing this Release.


3.            I have been given up to twenty-one (21) days from the receipt of
this Release to consider whether to execute this Release.


4.            I have been advised that even after I sign this Release, I may
revoke it within seven (7) days of the date of my signing by delivering a signed
revocation notice to the Company. Delivery by ordinary mail will effectively
revoke my assent to this Release if it is postmarked no later than seven days
after I sign this Release.


5.            This Release shall not become effective and in force until eight
days after I sign, provided I have not timely revoked my acceptance.


6.            I acknowledge and reaffirm my obligations under the Dyax Corp.
Employee Confidentiality Agreement.


7.            No representation, promise or inducement has been offered or made
to induce me to enter into this Release, and I am competent to execute this
Release and accept full responsibility therefor.


Signature: 
   
       
Name:
  
 

 
 
Exhibit B

--------------------------------------------------------------------------------

 
 